Case: 20-20566     Document: 00515907635         Page: 1     Date Filed: 06/21/2021




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                  No. 20-20566                            June 21, 2021
                                Summary Calendar                         Lyle W. Cayce
                                                                              Clerk

   Candace Louise Curtis,

                                                           Plaintiff—Appellant,

                                       versus

   Anita Kay Brunsting; Amy Ruth Brunsting,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                            USDC No. 4:12-CV-592


   Before Wiener, Southwick, and Duncan, Circuit Judges.
   Per Curiam:*
          Candace Louise Curtis, acting pro se, appeals from the district court’s
   denial of her motion for relief from two district court orders entered in May
   2014. We AFFIRM.




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-20566       Document: 00515907635         Page: 2    Date Filed: 06/21/2021




                                    No. 20-20566


              FACTUAL AND PROCEDURAL BACKGROUND
          In 2012, Curtis filed a pro se complaint in federal court against her
   sisters, Anita Kay Brunsting and Amy Ruth Brunsting, concerning their
   administration of the Brunsting Family Living Trust. The complaint sought
   damages, a temporary restraining order, and an injunction to protect trust
   assets. The district court dismissed the case sua sponte under the probate
   exception to diversity jurisdiction. A panel of this court reversed and
   remanded. See Curtis v. Brunsting, 704 F.3d 406 (5th Cir. 2013). Following
   remand, the district court entered a preliminary injunction requiring the
   trustees to provide an accounting of trust assets and to obtain court approval
   of transactions regarding trust assets, among other things.
          In May 2013, still acting pro se, Curtis filed an amended complaint
   without leave of court. She also requested the involuntary joinder of her
   brother, Carl Brunsting, as a co-plaintiff. She sought to have the federal court
   order the joinder of Carl’s related pending state-court action. The district
   court struck Curtis’s amended complaint and denied the request for joinder
   of parties and claims. Later that year, the district court ordered Curtis to
   retain counsel.
          After retaining counsel, Curtis filed two motions that led to the court
   orders from which she now seeks relief. In May 2014, on Curtis’s behalf, her
   counsel filed a motion for leave to file an amended complaint. The amended
   complaint would add her brother, Carl, as a necessary party and involuntary
   co-plaintiff, even though doing so would destroy complete diversity.
   Expecting a lack of diversity, Curtis’s counsel simultaneously filed a “motion
   to remand” the case to Texas’s Harris County Probate Court Number Four
   so that the case could be consolidated with Carl’s pending lawsuit in Texas
   state court.




                                          2
Case: 20-20566      Document: 00515907635          Page: 3    Date Filed: 06/21/2021




                                    No. 20-20566


          On May 15, 2014, the district court granted leave to file the amended
   complaint. It also granted the purported motion to remand, reasoning that
   the lack of complete diversity and the need to avoid inconsistent judgments
   in related lawsuits warranted remand and consolidation. The Harris County
   Probate Court accepted the “remand,” and later consolidated the lawsuits,
          About two years later and after discharging her counsel, Curtis began
   a pro se effort to obtain relief from the orders and reinstate her federal case.
   On August 3, 2016, she filed a motion for relief based on Federal Rule of Civil
   Procedure 60(b)(3), 60(b)(6), and 60(d)(3). She argued that the defendants
   perpetrated a fraud on the court by agreeing to the remand and then refusing
   to honor the federal injunction and other orders of the federal district court.
   She also accused her former counsel of seeking remand “to obstruct justice
   in pursuit of attorney fees.” In essence, she asked the district court to
   reinstate the federal case. The court took no action on the motion.
          More than two years later, in March 2019, Curtis sought to have the
   defendants and their counsel held in contempt for violating the federal
   injunction. The district court held a telephonic hearing and entered an order
   denying Curtis’s show-cause motion. The district court explained that it was
   “of the opinion that, having transferred the case to Harris County Probate
   Court, it no longer ha[d] jurisdiction of the case.” Curtis did not appeal from
   that order.
          On July 17, 2020, after hiring a new attorney, Curtis filed another
   motion seeking relief from the district court’s 2014 amendment and remand
   orders, this time relying only on Rule 60(b)(6) and Rule 60(d)(3). In that
   motion, Curtis argued that her own prior counsel’s conduct, including
   pursuing amendment and remand, constituted a fraud on the court. She
   again asked the court to reinstate the federal case. Then, on August 28, 2020,
   Curtis filed an emergency motion to reopen the case.




                                          3
Case: 20-20566        Document: 00515907635              Page: 4      Date Filed: 06/21/2021




                                         No. 20-20566


           The district court conducted a telephonic hearing and reopened the
   case for the limited purpose of considering Curtis’s July 2020 motion for
   relief. The district court denied the motion for several reasons, including:
   (1) her request was untimely; (2) her prior counsel’s conduct does not
   amount to a fraud on the court; (3) the transfer/remand was permissible; and
   (4) the district court ceded jurisdiction over the case to the Texas state court.
   This appeal followed.1


                                       DISCUSSION
           We review the district court’s denial of Curtis’s request for relief
   under Rule 60(b)(6) and Rule 60(d)(3) for abuse of discretion. Wilson v.
   Johns-Manville Sales Corp., 873 F.2d 869, 871 (5th Cir. 1989).2 We will
   separately address those two subsections of Rule 60.
   I.      Rule 60(b)(6)
           Rule 60(b) lists several grounds upon which a “final judgment, order,
   or proceeding” may be set aside. Subsections one through five are specific,
   while subsection six is a general clause permitting relief for other valid
   grounds. Bailey v. Ryan Stevedoring Co., 894 F.2d 157, 160 (5th Cir. 1990).
   “On motion and just terms, the court may relieve a party or its legal
   representative from a final judgment, order, or proceeding for . . . any other


           1
             The attorney who represented Curtis in 2020 is no longer participating in this
   case, and Curtis is proceeding pro se in this appeal.
           2
              A Rule 60(d)(3) motion is subject to the same standard of review as a Rule 60(b)
   motion. Haskett v. W. Land Servs., Inc., 761 F. App’x 293, 295 & n.1 (5th Cir. 2019). The
   “fraud on the court” provision was formerly under Rule 60(b), but a 2007 amendment to
   the Federal Rules of Civil Procedure moved the provision to Rule 60(d). The change was
   “stylistic only.” Id. at 295 n.1 (quoting Fed. R. Civ. P. 60 advisory committee’s notes
   to the 2007 amendment).




                                               4
Case: 20-20566      Document: 00515907635          Page: 5    Date Filed: 06/21/2021




                                    No. 20-20566


   reason that justifies relief.” Fed. R. Civ. P. 60(b)(6). “This Court has
   consistently held that relief under 60(b)(6) is mutually exclusive from relief
   available under [sub]sections (1)–(5).” Hesling v. CSX Transp., Inc., 396 F.3d
   632, 643 (5th Cir. 2005). This means that “[t]he reason for relief set forth”
   in the other subsections of Rule 60(b) “cannot be the basis for relief under
   Rule 60(b)(6).” Hess v. Cockrell, 281 F.3d 212, 215 (5th Cir. 2002) (quotation
   marks and citation omitted). Accordingly, “[r]elief under this [sub]section
   is granted only if extraordinary circumstances are present” and those
   circumstances are not covered by another Rule 60(b) ground. Hesling, 396
   F.3d at 642 (citation omitted) (first alteration in original). A Rule 60(b)(6)
   motion must be made “within a reasonable time.” Fed. R. Civ. P.
   60(c)(1).
          Curtis’s July 2020 motion alleged that “[t]he ground for this petition
   is fraud upon the court.” The motion explained that “[t]he misconduct upon
   which this petition for relief is based is not merely an unconscionable plan
   preventing [Curtis] from fully and fairly litigating her case, but a willful and
   callous scheme designed to improperly influence the court in its decision.”
   To the extent Curtis’s current claim is of fraudulent conduct by the
   defendants, as her 2016 motion alleged, Rule 60(b)(6) is not a basis for relief
   because, as we discuss in the next section of this opinion, claims of fraud are
   explicitly covered by Rule 60(b)(3) and Rule 60(d)(3). See Hess, 281 F.3d at
   215–16.
          Curtis’s July 2020 motion also contended that the district court’s
   remand order is “void as a matter of law.” Rule 60(b)(6) is not a basis for
   relief for that assertion because Rule 60(b)(4) specifically provides for relief
   when a judgment is void. See id.
          All that is left is the conduct of Curtis’s prior counsel. Regardless of
   the merits of the underlying claim, which we do not decide, the district court




                                          5
Case: 20-20566       Document: 00515907635             Page: 6   Date Filed: 06/21/2021




                                        No. 20-20566


   did not abuse its discretion in concluding that her request for relief was not
   brought within a reasonable time, as is required by Rule 60(c)(1). As the
   district court explained, Curtis “had knowledge of (or a means to discover)
   the complained[-]of activities” as early as 2014 yet waited more than two
   years to request relief initially.
          The district court did not abuse its discretion by denying Curtis’s
   request for relief under Rule 60(b)(6).
   II.    Rule 60(d)(3)
          Curtis also seeks relief under Rule 60(d)(3), which allows the court to
   “set aside a judgment for fraud on the court.” Fed. R. Civ. P. 60(d)(3).
   A request for Rule 60(d)(3) relief is “not subject to any time limitation.”
   Rozier v. Ford Motor Co., 573 F.2d 1332, 1337–38 (5th Cir. 1978). “Generally
   speaking, only the most egregious misconduct, such as bribery of a judge or
   members of a jury, or the fabrication of evidence by a party in which an
   attorney is implicated, will constitute fraud on the court.” Id. at 1338
   (citation omitted).     “[I]t is necessary to show an unconscionable plan or
   scheme which is designed to improperly influence the court in its decision.”
   Id. (citation omitted).
          Curtis’s prior counsel sought to add Curtis’s brother as a co-plaintiff
   and consolidate the two lawsuits in Texas state court. Curtis tried to
   accomplish almost the same thing one year earlier when acting pro se; in 2013,
   she filed an amended complaint, and then sought to add her brother as a co-
   plaintiff and consolidate the two cases in federal court. Although her
   counsel’s post “remand” performance might not have been satisfactory to
   Curtis, she has not shown that her prior counsel asked for the amendment
   and remand in an “unconscionable plan . . . to improperly influence the court
   in its decision.” Id. The district court’s denial of Curtis’s request for relief
   from the amendment and remand orders was not an abuse of discretion.




                                             6
Case: 20-20566     Document: 00515907635           Page: 7    Date Filed: 06/21/2021




                                    No. 20-20566


                                      * * *
          It is true that in 2014, the district court should have dismissed without
   prejudice instead of ordering a remand to state court. Nevertheless, the court
   did exactly what Curtis’s attorney requested. Further, the district court’s
   amendment and remand orders resulted in further proceedings in state court,
   allowing the case to proceed in the same manner as would have occurred after
   a proper dismissal without prejudice.
          Curtis has not met her burden of proving fraud on the court, and the
   court did not abuse its discretion by declining to vacate these orders for any
   other reason.
          AFFIRMED.




                                           7